La Jueza Asociada Señora Pabón Charneco
emitió la opinión del Tribunal.
Comparecen ante nos Silvia Font de Bardón et al. (los peticionarios) y nos solicitan la revisión de una determina-ción emitida por el Tribunal de Apelaciones. Mediante ese dictamen, el tribunal a quo revocó una orden del Tribunal de Primera Instancia que había denegado una reconvención instada por la codemandada Real Legacy Assurance Company, Inc. (en adelante Real Legacy) contra los peticionarios. A su vez, el Tribunal de Apelaciones modificó la determinación del Tribunal de Primera Instancia que de-claró “con lugar” escrito intitulado “Moción Tn Limine’ para Excluir Testigos Consultores” presentado por los *328peticionarios. En consecuencia, el foro apelativo intermedio prohibió que Real Legacy utilizara ciertos peritos consulto-res, no así Unlimited Storage Corporation h/n/c/ Mini-Warehouse, Commercial Centers Management, Inc. (en ade-lante Mini-Warehouse).
El recurso presentado por los peticionarios nos brinda, inter alia, la oportunidad de resolver si un perito que haya sido consultado en la preparación del caso y que esté par-cializado a favor de la posición de la parte que solicita sus servicios, está impedido de prestar testimonio posterior-mente en el juicio. A priori, contestamos en la negativa.
Veamos los hechos que dieron génesis a la controversia de autos.
I
Mini Warehouse es dueña de urnas instalaciones localiza-das en el centro industrial “La Cerámica”, en el municipio de Carolina. El local estaba compuesto de sobre mil (1,000) cubículos de diversos tamaños que eran arrendados a distin-tas empresas y personas para el almacenamiento de bienes muebles.
Durante las horas de la mañana del 6 de julio de 2000, ocurrió un incendió en las instalaciones de Mini-Warehouse el cual consumió o damnificó parte de las propiedades que se encontraban almacenadas en los cubículos arrendados.
El 29 de septiembre de 2000, la parte peticionaria Silvia Font de Bardón, su esposo José Bardón y la Sociedad de Bienes Gananciales compuesta por ambos, entre otros de-mandantes y arrendatarios de Mini-Warehouse para la fe-cha del incendio, instaron una demanda contra Mini-Warehouse, varias compañías aseguradoras, entre ellas, Real Legacy, y otras entidades para reclamar el resarcimiento de *329los daños que alegadamente les había ocasionado el siniestro.(1)
Luego de varios incidentes procesales, el 14 de octubre de 2008, Real Legacy presentó ante el Tribunal de Primera Ins-tancia una reconvención y demanda contra tercero enmendada. En el escrito alegó que algunos de los peticio-narios habían incurrido en culpa o negligencia y habían vio-lado las cláusulas establecidas en el contrato de arrenda-miento, por alegadamente mantener combustible líquido inflamable y otros materiales peligrosos en las propiedades arrendadas. A tales efectos, peticionaron al Tribunal de Pri-mera Instancia que ordenara a esos inquilinos a: (i) resar-cirle a Real Legacy la suma de cuatro millones cuatrocientos veinticinco mil dólares ($4,425,000) pagada por ésta a Mini-Warehouse por las pérdidas alegadas al amparo de la Póliza Núm. CPP903E; (ii) responderle directamente a los demás peticionarios por sus pérdidas alegadas o, en la alternativa, indemnizarle a Real Legacy cualquier suma de dinero que ésta pudiera venir obligada a pagarle a los demás peticiona-rios en los casos consolidados, si alguna.
El 21 de octubre de 2008, la parte peticionaria presentó un escrito intitulado “Moción Solicitando la Desestimación de la Reconvención”. Alegó que la reconvención presentada por Real Legacy era compulsoria que debía formularse en una alegación responsiva y que ésta no procedía por haberse instado ocho (8) años después de ocurridos los hechos.
A contrario sensu, Real Legacy apuntó que la oportuni-dad y la necesidad de presentar la reconvención había sur-gido cuando la parte peticionaria anunció el 2 de abril de 2008 que su perito, a saber, el inspector Miguel A. Carta-gena Negrón, testificaría en el tribunal solamente con rela-ción al contenido de su informe sobre la investigación del incendio. Real Legacy señaló que el aludido informe preci-saba que el fuego se había originado en el cubículo del code *330mandante, Antonio Yordán Ortiz, y que el siniestro se había propagado por la contribución de otros materiales combustibles presentes en los cubículos de otros peticionarios.
Así las cosas, el 21 de octubre de 2008, los peticionarios presentaron una Moción In Limine para Excluir Testigos Consultores. En el escrito plantearon que dos (2) de los peritos consultores de Real Legacy, a saber, Jessica L. Da-rraby y Jerónimo Pérez Roca, estuvieron presentes en to-das las deposiciones relacionadas con la reclamación del pintor Julio Rosado del Valle, otro de los peticionarios del pleito de autos. Alegaron que esos peritos participaron ac-tivamente durante el transcurso de las deposiciones, ase-sorando constantemente a los abogados de la parte recu-rrida sobre la estrategia legal que debían seguir.
En su petitorio argumentaron que existía una diferen-cia entre un perito que es contratado por una parte para testificar y un perito consultor que no va a ser testigo en el caso. Fue su contención que los peritos consultores eran parte del equipo de trabajo del abogado que solicitaba sus servicios, por lo que la información que éstos brindaran era producto del trabajo del letrado. Por lo tanto, conforme a lo planteado por los peticionarios, éstos debían ser excluidos toda vez que no podían prestar testimonio como peritos imparciales en el caso.
El 3 de noviembre de 2008, Real Legacy presentó una moción de oposición a que se excluyera el testimonio de sus peritos. Apuntó que la distinción entre un perito consultor y un perito testigo surgía solamente en el contexto del des-cubrimiento de prueba. Además, fue su contención que, por lo general, los peritos eran consultados por los abogados de la parte que los contrataba y que por ello no perdían su imparcialidad.
Luego de varios escritos presentados por todas las par-tes, el 17 de noviembre de 2008, el Tribunal de Primera Instancia emitió una orden en la que denegó la reconven-*331ción por ser compulsoria y por haberse presentado tardíamente. A su vez, declaró “con lugar” la solicitud para excluir a los peritos consultores utilizados por Real Legacy, en particular a Jessica L. Darraby y Jerónimo Pérez Roca.(2)
Inconforme con ese dictamen, el 30 de diciembre de 2008, Real Legacy presentó una petición de certiorari ante el Tribunal de Apelaciones. En ella, impugnó la decisión del Tribunal de Primera Instancia de no permitir la reconvención y de ordenar la exclusión del testimonio de sus peritos.
El 27 de febrero de 2009, el foro apelativo intermedio expidió el auto de certiorari solicitado. Sobre el primer ex-tremo, el Tribunal de Apelaciones revocó la decisión del Tribunal de Primera Instancia, por lo que permitió la presen-tación de la reconvención. Descansó su decisión en que los peticionarios no habían logrado probar que la reconvención era improcedente, o que ésta retrasaría los procedimientos; máxime cuando al momento en que el Tribunal de Primera Instancia resolvió no permitir la reconvención, aún no se había celebrado la conferencia con antelación al juicio.
En cuanto al segundo extremo, a saber, la exclusión de los peritos consultores, el distinguido Tribunal de Apelacio-nes sostuvo al foro de instancia por entender que no hubo abuso de discreción al emitir su dictamen. Sin embargo, apuntó que la restricción sobre el uso de los peritos sólo aplicaba a Real Legacy y no era extensiva a Mini-Warehouse.
Insatisfechos, el 24 de marzo de 2009, los peticionarios presentaron una moción de reconsideración ante el Tribunal de Apelaciones. El foro apelativo denegó el petitorio.
Inconformes, y luego de varios trámites ante este Foro, el 30 de abril de 2009, los peticionarios presentaron el re-curso de autos y plantearon como errores:
*3321. Erró el Tribunal de Apelaciones al revocar al Tribunal de Primera Instancia y permitir la reconvención y demanda contra tercero radicada por Real Legacy contra Antonio Yordán y todos los demandantes.
2. Erró el Tribunal de Apelaciones al no extender la prohi-bición de los peritos consultores a Mini Warehouse y limitarla a Real Legacy. Petición de certiorari, pág. 6.
Examinado el recurso, acordamos expedir. Contando con el beneficio de la comparecencia de Real Legacy y Mini-Warehouse, procedemos a resolver.
II
En su primer error, los peticionarios nos plantean que incidió el Tribunal de Apelaciones al permitir la reconven-ción y demanda contra tercero instada por Real Legacy contra Antonio Yordán y todos los peticionarios. A priori, debemos determinar si procede o no la reconvención pre-sentada por Real Legacy.
 Una parte puede presentar una reclamación contra una parte adversa a través del mecanismo de la reconvención. Regla 11 de Procedimiento Civil, 32 L.P.R.A. Ap. III. Conforme al ordenamiento procesal vigente, exis-ten dos (2) tipos de reconvenciones: las permisibles y las compulsorias.
Las reconvenciones permisibles son aquellas reclamaciones que no surgen del mismo acto, omisión o evento que motivó la reclamación de la parte contra la que se presenta. Regla 11.2 de Procedimiento Civil, 32 L.P.R.A. Ap. III. Por otro lado, la reconvención compulsoria es aquella hecha por una parte contra cualquier parte adversa, que surja del mismo acto, omisión o evento que motivó la reclamación original, y cuya adjudicación no requiera la presencia de terceros sobre quienes el tribunal no pueda adquirir jurisdicción. Regla 11.1 de Procedimiento Civil, 32 L.P.R.A. Ap. III.
*333En el caso particular de las reconvenciones compulsorias, éstas tienen que presentarse al momento en el que la parte notifique su alegación. Regla 11.1 de Procedimiento Civil, supra. Si no se formulan a tiempo, “se renuncia la causa de acción que la motiva, y quedarán totalmente adjudicados los hechos y reclamaciones sin que el demandado pueda presentar posteriormente una reclamación que haya surgido de los mismos eventos”. Ñeca Mortg. Corp. v. A & W Dev. S.E., 137 D.P.R. 860, 867 (1995). En este caso, aplicará “por analogía, el principio de la cosa juzgada, [siendo concluyente con] relación a aquellos asuntos que pudieron haber sido planteados y no lo fueron”. Íd. Véase Sastre v. Cabrera, 75 D.P.R. 1, 3 (1953). “El propósito de esta regla es evitar la multiplicidad de litigios al crear un mecanismo en el que se diluciden todas las controversias comunes en una sola acción.” Ñeca Mortg. Corp. v. A & W Dev. S.E., supra, pág. 867.
Aunque las Reglas de Procedimiento Civil disponen que una reconvención compulsoria se debe formular en el momento cuando la parte notifique su alegación, existen algunas excepciones que relevan a la parte demandada de presentarla en su contestación a la demanda.
En primer término, se puede presentar una reconvención compulsoria a través de una alegación suplementaria. Regla II.5 de Procedimiento Civil de Puerto Rico, 32 L.P.R.A. Ap. III. Este mecanismo se utiliza cuando es con relación a una reclamación cuya exigibilidad advenga luego de que dicha parte haya notificado su contestación a la demanda. íd. El objetivo de esta regla es poner al día el litigio, añadiendo alegaciones sobre hechos que hayan surgido “con posteriori-dad a la alegación que se pretende suplementar”. Ñeca Mortg. Corp. v. A & W Dev. S.E., supra, pág. 867.
Otra de las instancias en las que una parte puede pre-sentar una reconvención compulsoria es a través de una solicitud de enmienda a su alegación. Regla 11.6 de Proce-*334dimiento Civil, 32 L.P.R.A. Ap. III. Se reconoce esta excep-ción en aquellos casos en los que una parte deje de formu-lar una reconvención en su contestación a la demanda por descuido, inadvertencia o negligencia excusable, o cuando así lo requiera la justicia. Íd.
Cuando los tribunales vayan a determinar si conceden o no las enmiendas a las alegaciones, deben ejercer su facultad liberalmente. Regla 13.1 de Procedimiento Civil, 32 L.P.R.A. Ap. III; Cruz Cora v. UCB / Trans Union P.R. Div., 137 D.P.R. 917, 922 (1995). Debemos recordar que existe en nuestra jurisdicción una clara política judicial a favor de que los casos se ventilen en sus méritos. S.L.G. Sierra v. Rodríguez, 163 D.P.R. 738, 745 (2005); Valentín v. Mun. de Añasco, 145 D.P.R. 887, 897 (1997); Rivera et al. v. Superior Pkg., Inc. et al., 132 D.P.R. 115, 224 (1992). Se considera un interés importante que los litigantes tengan su día en corte y que las partes no se vean perjudicadas por los actos o las omisiones de su abogado. S.L.G. Sierra v. Rodríguez, supra, pág. 745; Rivera et al. v. Superior Pkg., Inc. et al., supra, pág. 224.
“El poder de los tribunales para permitir enmiendas a las alegaciones es amplio, y tiene que demostrarse un claro abuso de discreción o un perjuicio manifiesto a la parte contraria para que se revoque la actuación del juez.” Ñeca Mortg. Corp. v. A & W Dev. S.E., supra, pág. 868. Véase Torres et al. v. Ramos, 28 D.P.R. 586, 588 (1930).
A pesar de que los Tribunales pueden conceder las enmiendas de forma liberal, esta liberalidad no es infinita. Epifanio Vidal, Inc. v. Suro, 103 D.P.R. 793, 796 (1976). Al momento de permitir una enmienda a las alegaciones se deben ponderar los factores siguientes: “(1) el impacto del tiempo transcurrido previo a la enmienda, (2) la razón de la demora, (3) el perjuicio a la otra parte, y (4) la procedencia de la enmienda solicitada.” S.L.G. Sierra v. Rodríguez, supra, pág. 748.
*335Cada uno de estos factores debe ser examinado en conjunto, ya que ninguno de ellos opera aisladamente. S.L.G. Sierra v. Rodríguez, supra. Es por ello que se ha resuelto que el paso del tiempo no impide, ipso facto, que el Tribunal admita una enmienda. Íd. Los tribunales deben conceder el permiso para enmendar la demanda liberalmente, aun en etapas avanzadas de los procedimientos, Íd., págs. 748-749; Ortiz Díaz v. R. & R. Motors Sales Corp., 131 D.P.R. 829, 836 (1992); Granados v. Rodríguez Estrada I, 124 D.P.R. 1, 43 (1989). De hecho, se pueden realizar enmiendas en etapas tan avanzadas como la “Conferencia con Antelación al Juicio”. S.L.G. Sierra v. Rodríguez, supra, pág. 749. Ello se debe a que “ la conferencia preliminar al juicio, cuyo propósito es simplificar los procedimientos, ofrece la oportunidad para que se sometan al tribunal posibles enmiendas a las alegaciones antes de la vista en su fondo’ ”. Íd., pág. 749. Véase Ortiz Díaz v. R & R Motors Sales Corp., supra, pág. 837.
El factor que resulta de mayor relevancia al momento de evaluar una solicitud de autorización para enmendar las alegaciones es el perjuicio que puede causarse a la parte contraria. S.L.G. Sierra v. Rodríguez, supra, págs. 749-750. Si permitir que una parte enmiende sus alegaciones engendra un perjuicio indebido a la parte afectada o si la petición se intenta enmendar en un momento irrazonable, usualmente se prohíbe la enmienda. Íd.; Torres Cruz v. Municipio de San Juan, 103 D.P.R. 217, 220 (1975).
Por otro lado, si no se ha causado perjuicio a la otra parte, que se solicite la enmienda tardíamente no es sufi-ciente de por sí para denegar la autorización para enmendar. S.L.G. Sierra v. Rodríguez, supra, pág. 749; Torres Cruz v. Municipio de San Juan, supra, pág. 220 esc. 1.
También se ha dispuesto que si la enmienda altera radicalmente el alcance y la naturaleza del caso, convirtiendo la controversia inicial en tangencial, el permiso *336para concederla debe ser denegado. S.L.G. Sierra v. Rodríguez, supra, pág. 749. Empero, “[e]l cambio de teoría por sí solo no es suficiente para denegar el permiso a menos que éste cause perjuicio al demandado”. Íd., citando a J.A. Cue-vas Segarra, Tratado de Derecho Procesal Civil, San Juan, Pubs. J.T.S., 2000, T. I, pág. 317.
Analizadas las normas con relación a las reconvencio-nes, procedemos a aplicarlas a los hechos particulares de este caso.
Comencemos apuntando que la reconvención instada por Real Legacy es compulsoria, ya que surge del mismo evento que motivó la reclamación original: el incendio ocu-rrido en las instalaciones de Mini-Warehouse. No obstante, esta reconvención no tenía que necesariamente estar con-tenida en la alegación responsiva de Real Legacy. La justi-cia nos aconseja que, tal y como ocurrió en este caso, la reconvención se podía traer mediante una enmienda a las alegaciones.
Conforme surge de la Minuta de la Conferencia sobre el estado procesal del caso celebrada el 10 de octubre de 2008, el Tribunal de Primera Instancia hizo constar varios aspec-tos del descubrimiento de prueba que estaban pendientes. Además, señaló que el 31 de marzo de 2009 se celebraría otra conferencia sobre el estado procesal del caso y que el 3 de junio de 2009 se llevaría a cabo la conferencia con ante-lación al juicio. Por otra parte, del expediente ante nuestra consideración surge que el 9 de febrero de 2009 se depuso al inspector Miguel A. Cartagena.
Por lo tanto, aunque la enmienda se presentó varios años después de ocurridos los hechos y de presentada la demanda original, para el momento cuando el Tribunal de Primera Instancia determinó no permitir la reconvención, aun no había culminado el descubrimiento de prueba ni se había llevado a cabo la conferencia con antelación al juicio. Incluso, y de medular importancia, los peticionarios pre-sentaron el 4 de mayo de 2009 una cuarta demanda en-*337mendada para traer un nuevo demandado, siendo autori-zada por el Tribunal de Primera Instancia. (3)
Por otro lado, la reconvención tampoco presenta un cambio radical en la naturaleza del caso que ocasione un perjuicio a la parte peticionaria. La enmienda está relacio-nada con el incendio ocurrido en las instalaciones de Mini Warehouse, el cual da lugar a la reclamación original. Ade-más, los fundamentos de la reconvención surgen del in-forme que rindiera uno de los peritos de los peticionarios y sobre el cual versará su testimonio en el tribunal. Por lo tanto, estamos convencidos de que los peticionarios podrán prepararse adecuadamente para la reclamación que ahora se presenta en su contra.
En conclusión, no incidió el Tribunal de Apelaciones en su determinación de permitir que Real Legacy presentara la reconvención solicitada.
III
Nos corresponde ahora resolver si la decisión del Tribunal de Apelaciones con relación a la exclusión de los peritos consultores debe extenderse a Mini-Warehouse, como es la contención de los peticionarios.
Los peticionarios plantean que, aunque los peritos ex-cluidos fueron contratados por Real Legacy, sirvieron de consultores a todos los abogados de la parte recurrida, in-cluyendo a Mini-Warehouse. Durante el transcurso de las deposiciones, los peritos consultores se reunieron en pri-vado con los abogados de todos los recurridos, asesorándo-los “por medio de señalamientos que le hicieran al oído durante las deposiciones” y mediante notas escritas. Argu-mentan que al ayudar y aconsejar a la representación le*338gal, estos peritos son considerados parte del producto del trabajo de los abogados de los recurridos, lo cual los inca-pacita para fungir como testigos imparciales en el caso, por lo que no deben ser permitidos como peritos ni de Real Legacy, ni de ninguno de los otros recurridos.
A priori, debemos destacar que, aunque nuestras Reglas de Procedimiento Civil y las Reglas de Evidencia —In re Aprobación Reglas de Evidencia, 175 D.P.R. 478 (2009)— contienen disposiciones relacionadas a los peritos, la figura del perito consultor no ha sido objeto de amplia discusión en nuestra jurisdicción. Por tal razón, además de conside-rar las normas aplicables en Puerto Rico, acudimos de ma-nera ilustrativa a los estatutos y a las doctrinas elaboradas en la jurisdicción norteamericana sobre el perito consultor con el propósito de lograr la solución más cabal de la con-troversia ante nuestra consideración.
A. En primer término, analicemos si al amparo de la doctrina del producto del trabajo (work product) del abo-gado un perito, al que una parte haya consultado en pre-paración al caso, está impedido de prestar testimonio pos-teriormente en el juicio.
“Un perito es una persona que, a través de la educación o experiencia, ha desarrollado un conocimiento o destreza sobre una materia de manera que puede formar una opinión que sirva de ayuda al juzgador.” (Traducción nuestra.) Black’s Law Dictionary, 8va ed., Minnesota, Ed. Thomson West, 2004, pág. 619. El perito es “ la persona entendida, el individuo competente, idóneo, por tener unas determinadas aptitudes y conocimientos, por poseer una adecuada capacidad’ ”. San Lorenzo Trad., Inc. v. Hernández, 114 D.PR. 704, 709 (1983), citando a E. Font, La prueba de peritos en el proceso civil español, Barcelona, Ed. Hispano Europea, 1974, págs. 1-2.
Cuando un perito es consultado por una parte, pero no se espera que sea llamado a testificar en el juicio, *339se le conoce como perito consultor. Black’s Law Dictionary, op. cit, pág. 619. Si, por el contrario, el perito ha sido iden-tificado como un testigo potencial, entonces será un perito testigo. Íd.
Por lo general, los peritos consultores y los peritos testigos reciben un trato distinto durante el descubrimiento de prueba. Tanto las Reglas de Procedimiento Civil de Puerto Rico, como las Reglas de Procedimiento Civil Federal, 28 U.S.C.A. R. 1 et seq., reconocen que una parte puede requerirle a otra que provea cierta información sobre sus peritos testigos que no tiene que proveer con relación a los peritos consultores.
Según nuestra jurisdicción, se le puede exigir a la otra parte que exprese la materia sobre la cual va a declarar el perito testigo, y que entregue un resumen de sus opiniones y una breve expresión de las teorías, los hechos o argumentos que sostienen éstas. Regla 23.1 de Procedimiento Civil, 32 L.P.R.A. Ap. III. En cambio, al amparo del estatuto federal, se requiere que se acompañe un informe que contenga: (i) una declaración de todas las opiniones sobre las que versará el testimonio pericial y sus fundamentos; de cada una de ellas; (ii) los datos o cualquier otra información que haya utilizado el perito en la formación de sus opiniones; (iii) cualquier evidencia que vaya a ser utilizada para sustentarlas; (iv) las cualificaciones del perito, incluyendo una lista de todos los trabajos que haya publicado en los últimos diez (10) años; (v) una lista de todos los casos en los que haya testificado como perito en los últimos cuatro (4) años, ya sea durante una deposición o un juicio, y (vi) una declaración de la compensación que se le debe pagar por su estudio sobre el caso y por su testimonio en el tribunal. Regla 26(a)(2) de Procedimiento Civil Federal, 28 U.S.C.A.
Por otro lado, en cuanto a los peritos consultores, las Reglas de Procedimiento Civil Federal establecen, como norma general, que una parte no puede utilizar los meca-*340nismos de descubrimiento de prueba para lograr que se revelen hechos conocidos u opiniones de un perito que ha sido contratado por otra parte con anterioridad al pleito o en preparación al juicio y el cual no va a ser llamado a testificar. Regla 26(b)(4) de Procedimiento Civil Federal, 28 U.S.C.A. Solamente se permite hacer uso de estos recur-sos en aquellos casos en los que se demuestre que hay cir-cunstancias excepcionales que hagan impráctico, para la parte que solicite que se revele la información, obtener por otros medios hechos u opiniones sobre la misma materia. Íd.(4)
Como se puede apreciar, durante el descubrimiento de prueba, los peritos consultores gozan de cierta protección que no ostentan los peritos que van a testificar. Esa distin-ción se debe a que esos peritos que las partes consultan y que no van a ser sentados a testificar son considerados personas protegidas por la doctrina del producto del tra-bajo (work product) del abogado. Duplan Corp. v. Deering Milliken, Inc., 540 F.2d 1215, 1219 (4to Cir. 1976).
La doctrina del producto del trabajo (work product) del abogado establece que las impresiones mentales, conclusiones, opiniones o teorías legales del caso de los abogados están exentas de ser reveladas hacia la otra parte. Ades v. Zalman, 115 D.P.R. 514, 525 (1984). En el caso de los consultores, los consejos que hayan ofrecido fundamentados en información revelada durante las comunicaciones privadas entre éste y un cliente o su abogado pueden ser consideradas como “opiniones” cobijadas por esa protección. In re Cendant Corp. Securities Litigation, 343 F.3d 658, 665 (3er Cir. 2003).
Existen varias consideraciones de política pública que sostienen la norma que protege las opiniones de los peritos *341que no van a testificar: (i) alentar a los abogados a que obtengan el conocimiento especializado que sea necesario sin el temor de que su adversario pueda obtener esa infor-mación; (ii) evitar la injusticia que pueda surgir al permitir que una parte se beneficie del esfuerzo y los gastos de la otra parte; (iii) impedir que los peritos se cohíban de fungir como consultores por miedo a que su testimonio pueda ser compelido, y (iv) evitar el perjuicio que puede causar a la parte que consultó al perito el que se le permita a su ad-versario el poder llamar en el juicio al perito que ofreció una opinión desfavorable. Plymovent Corp. v. Air Technology Solutions, Inc., 243 F.R.D. 139, 143 (D. N.J. 2007).
A la luz de la doctrina examinada, se desprende que, por lo general, la información que los peritos consultores le han ofrecido al cliente o al abogado está exenta de ser revelada hacia la otra parte. No obstante, hay que señalar que aunque existe un trato diferente en la etapa del descubrimiento de prueba entre los peritos consultores que no van a testificar y los peritos que van a prestar su testimonio en el tribunal, ni las Reglas de Procedimiento Civil de Puerto Rico, ni las Reglas de Procedimiento Civil Federal, prohíben que una parte pueda renunciar a su derecho a que no sea descubierta la información que le ha provisto un perito consultor. Tampoco prohíben el que un perito consultor pueda testificar en un tribunal.
Es una estrategia común de litigio que los abogados de-cidan acudir a peritos consultores para evaluar la eviden-cia disponible y poder llegar a unas conclusiones prelimi-nares manteniendo la protección contra el descubrimiento de prueba. Oklahoma v. Tyson Foods, Inc., 2009 U.S. Dist. LEXIS 72022 at 31 (N.D. Okla. 2009). Si las opiniones pre-liminares no son favorables para la parte que los consultó, el abogado no va a incluir al consultor en su lista de peritos que van a testificar en el caso. Íd. A contrario sensu, si las opiniones son afines con la teoría del abogado sobre el caso, *342el letrado entonces designará al consultor como un perito testigo. Íd.
Si un perito al que una parte haya consultado en prepa-ración al litigio luego testifica en el tribunal, el efecto es que pierde la protección de la doctrina del producto del trabajo (work product) del abogado. Douglas v. University Hosp., 150 F.R.D. 165, 168 (E.D. Mo. 1993). Por lo tanto, la información que haya ofrecido estaría sujeta a ser revelada mediante los mecanismos del descubrimiento de prueba, íd. No obstante, nada impide que un perito consultor pueda prestar posteriormente testimonio en el tribunal con relación al caso al que fue consultado. La decisión de una parte de sentar o no a testificar a un perito consultor es una estrategia de litigio que le compete tomar únicamente a esa parte.
Según lo expuesto, determinamos que al amparo de la doctrina del producto del trabajo (work product) del abogado no existe ningún impedimento para que un perito consultor pueda prestar testimonio en un juicio.
B. Nos resta por analizar cómo la alegada falta de im-parcialidad de un perito consultor afectará el que poste-riormente pueda testificar en el tribunal.
Conforme a las Reglas de Evidencia, se permite que una persona capacitada como perito pueda testificar, en forma de opiniones o de otra manera, cuando su conocimiento científico, técnico o especializado sea de ayuda al juzgador para poder entender la prueba o determinar un hecho en controversia. Regla 702, In re Aprobación Reglas de Evidencia, supra, pág. 531.
Para que una persona quede cualificada como perito, por un lado, es necesario que posea el conocimiento, la destreza, la experiencia, el adiestramiento o la instrucción suficientes para calificarlo como experto o perito en el asunto sobre el cual va a prestar testimonio. Regla 703(a), In re Aprobación Reglas de Evidencia, supra, pág. 532. Por *343otro lado, se requiere, además, que el testimonio sirva de ayuda al juzgador promedio para entender la evidencia o adjudicar un hecho en controversia; de lo contrario, no se debe permitir la prueba pericial. E.L. Chiesa Aponte, Tra-tado de Derecho Probatorio, San Juan, Pubs. JTS, 2005, T. I, pág. 498.
Al hacer la determinación de admisibilidad del testimonio pericial, el Tribunal debe tomar en cuenta los factores siguientes: (i) el riesgo de causar un perjuicio indebido; (ii) el riesgo de causar confusión; (iii) el riesgo de causar desorientación del Jurado; (iv) la dilación indebida de los procedimientos, y (v) la presentación innecesaria de prueba acumulativa. Reglas 403 y 702, In re Aprobación Reglas de Evidencia, supra, págs. 495 y 531.
El juez tiene una amplia discreción con relación a la admisión o exclusión de la prueba pericial. Sus determinaciones deben ser sostenidas a menos que sean claramente erróneas. Salem v. United States Lines Co., 370 U.S. 31, 35 (1962). Si concluye que un testigo no tiene las cualidades requeridas para declarar como perito con relación a la materia que se está investigando, puede excusarlo. Del Toro v. La Corte Municipal, 16 D.P.R. 93, 96 (1910). En ese caso, de no demostrarse que el juez abusó de su discreción al excluir a un perito, la resolución que emita a tales efectos no puede ser revocada q causa de error. U.S. v. Lennick, 18 F.3d 814, 821 (9no Cir. Mont. 1994); Del Toro v. La Corte Municipal, supra, pág. 96. Sin embargo, la discreción del juez no está libre de restricciones. Hawes v. Chua, 769 A.2d 797, 801 (1997). Su ejercicio debe estar fundamentado en principios legales adecuados. Íd.
Una vez el juez determina que un testigo está cualificado como perito o las partes estipulan su cualificación, se puede presentar prueba sobre el valor probatorio del testimonio pericial para impugnar o sostener su credibilidad. Reglas 109 y 703(c), In re Aprobación Reglas *344de Evidencia, supra, págs. 485 y 532.(5) El valor probatorio del testimonio va a depender de: “(a) si el testimonio está basado en hechos o información suficiente; (b) si el testimo-nio es el producto de principios y métodos confiables; (c) si la persona testigo aplicó los principios y métodos de ma-nera confiable a los hechos del caso; (d) si el principio sub-yacente al testimonio ha sido aceptado generalmente en la comunidad científica; (e) las calificaciones o credenciales de la persona testigo, y (f) la parcialidad de la persona testigo”. Regla 702, supra, págs. 531-532.
Según mencionáramos, al momento de que el tribunal determine si un testigo cualifica como perito y, por ende, si es admisible su testimonio pericial, lo que se requiere es que posea un conocimiento científico, técnico o especializado que sea de ayuda al juzgador para poder en-tender la prueba o determinar un hecho en controversia. In re Aprobación Reglas de Evidencia, supra. El que un testigo sea imparcial no es una condición que se exija para calificar a una persona como perito. U.S. v. Williams, 81 F.3d 1434, 1441 (7mo Cir. 1996).
Existe una postura que establece que, en determinados casos, la parcialidad puede afectar la cualificación de un perito. Se ha argumentado que si se está ante una situa-ción en la que no exista independencia del perito respecto a la parte o a los abogados de ésta, éste carecerá de la credi-bilidad necesaria para servir de ayuda al juzgador de los hechos. Trigon Ins. Co. v. United States, 204 F.R.D. 277, 295 (E.D. Va. 2001). Su testimonio pericial simplemente no podrá ayudar al juzgador a entender la prueba presentada o determinar un hecho en controversia; lo cual es una con-*345dición sine qua non para la admisibilidad del testimonio pericial. Íd. Ello se debe a que cuando un perito se con-vierte en defensor de la causa, éste se aparta de ser un perito objetivo y cualquier testimonio que preste puede in-ducir a error y ser injustamente perjudicial. Véanse: Conde v. Velsicol Chemical Corp., 804 F.Supp. 972, 984 (S.D. Ohio 1992); Viterbo v. Dow Chemical Co., 646 F.Supp. 1420, 1425-1426 (E.D. Tex. 1986); Johnston v. United States, 597 F.Supp. 374, 411 (D.C. Kan. 1984).
No obstante, las Reglas de Evidencia de Puerto Rico disponen claramente que la parcialidad es un elemento que se tomará en consideración al evaluar el valor probatorio del testimonio pericial. Reglas 702, In re Aprobación Reglas de Evidencia, supra. Es un factor que va dirigido al peso del testimonio y no a su admisibilidad o a las cualificaciones de la persona como perito. Véanse: U.S. v. Abonce-Barrera, 257 F.3d 959, 965 (9no Cir. 2001); Di-Carlo v. Keller Ladders, Inc., 211 F.3d 465, 468 (8vo Cir. 2000); U.S. v. Kelley, 6 F.Supp.2d 1168, 1183 (D. Kan. 1998); U.S. v. Williams, supra, pág. 1441. Se trata de una circunstancia que afecta la credibilidad del testigo la cual será evaluada en su momento por el juzgador de los hechos. DiCarlo v. Keller Ladders, Inc., supra, pág. 468; U.S. v. Abonce-Barrera, supra, pág. 965.
Reconocemos que la parcialidad del testimonio pericial puede representar un serio obstáculo para la búsqueda de la verdad y para la consecución del propósito de esa prueba, que es servir de ayuda al juzgador. Chiesa Aponte, op. cit., pág. 526. Sin embargo, el sentido común, el contrainterrogatorio,(6) los argumentos de los abogados de *346la parte contraria, el testimonio que ofrezcan los peritos de la demás partes y, de ser necesaria, una instrucción ade-cuada del tribunal, normalmente permiten que el juzgador de los hechos evalúe adecuadamente el testimonio de un perito. Conde v. Velsicol Chemical Corp., supra, pág. 986.
Además, es una norma reiterada en nuestra jurisdicción que “el juzgador de hechos no está obligado a aceptar las conclusiones de un perito”. Pueblo v. Montes Vega, 118 D.P.R. 164, 170-171 (1986), citando a Pueblo v. Marcano Pérez, 116 D.P.R. 917, 928 (1986); Velázquez v. Ponce Asphalt, 113 D.P.R. 39, 48 (1982); Pueblo v. Dones, 56 D.P.R. 211, 222 (1940). Por lo tanto, si luego de evaluar el testimonio pericial, el juzgador concluye que no merece credibilidad, tendrá la facultad de rechazarlo. Pueblo v. Dones, supra, pág. 222.
Según lo expuesto, el hecho de que un perito consultor pueda estar parcializado hacia la parte que lo presenta, no lo descalifica, ipso facto, para testificar en el juicio. La parcialidad será un elemento para considerar al evaluar el valor probatorio de ese testimonio. El efecto que tenga sobre el peso de su testimonio el hecho de que haya sido consultado por una parte en preparación al litigio, es una situación que ha de ser determinada por el juzgador de los hechos. Véase, ITT-Industrial Credit Co. v. Milo Concret Co., 31 N.C.App. 450, 460 (1976).
En el caso de autos, los peritos Jessica L. Darraby y José Pérez Roca no estaban descalificados para ejercer como pe-ritos testigos por el simple hecho de que hayan sido los con-sultores de los recurridos. El que Real Legacy o Mini-Warehouse hayan consultado a esos peritos en preparación al caso y posteriormente hayan decidido sentarlos a testifi-car, es una estrategia de litigio que se realiza frecuente-mente, la cual no está prohibida en nuestra jurisdicción.
Por otra parte, aunque el Tribunal de Primera Instancia tiene discreción para determinar si una persona posee las cualidades suficientes para permitirle testificar como pe-*347rito, la parcialidad de Jessica L. Darraby y José Pérez Roca no es un factor que se tome en consideración al determinar la cualificación.
Para que ambos peritos puedan testificar en el caso, es necesario que se demuestre que ellos poseen el conoci-miento, la destreza, la experiencia, el adiestramiento o la instrucción necesarios sobre el asunto del cual van a pres-tar testimonio y que sus declaraciones sirvan de ayuda al juzgador para entender la prueba o determinar un hecho en controversia con relación a las alegadas pérdidas sufri-das por el pintor Julio Rosado del Valle. Si se determina que Jessica L. Darraby y José Pérez Roca están debida-mente cualificados para declarar como peritos, entonces el elemento de parcialidad se puede utilizar para atacar el valor probatorio de sus testimonios.
En este caso, a través del contrainterrogatorio que se les haga a Jessica L. Darraby y José Pérez Roca, los argumen-tos que presenten los abogados de los peticionarios y los testimonios de los peritos que ofrezca, se puede indagar sobre la posible parcialidad de estos peritos. De esta ma-nera, el juzgador de los hechos podrá percatarse sobre la presencia o no de parcialidad, y decidirá si descarta o no el testimonio pericial que ofrezcan Jessica L. Darraby y José Pérez Roca.(7)
En consecuencia, concluimos que Real Legacy puede uti-lizar a Jessica L. Darraby y José Pérez Roca como peritos en el juicio. De igual forma, resolvemos que Mini-Warehouse también puede hacer uso de ellos aun cuando se ale-*348gue que Jessica L. Darraby y José Pérez Roca están parcializados hacia la posición de los recurridos.
IV
Por los fundamentos expuestos, confirmamos el dicta-men del Tribunal de Apelaciones en cuanto a permitir la presentación de la reconvención, y revocamos en cuanto a excluir el testimonio de los peritos Jessica L. Darraby y José Pérez Roca. Devolvemos el caso al Tribunal de Pri-mera Instancia para la continuación de los procedimientos.

Se dictará sentencia de conformidad.

El Juez Presidente Señor Hernández Denton disintió con una opinión escrita, a la cual se une la Juez Asociada Señora Rodríguez Rodríguez. El Juez Asociado Señor Rivera Pérez no intervino.

(1) Posteriormente, otras partes presentaron sus respectivas reclamaciones ju-diciales y algunas de ellas se consolidaron con el caso de autos.


(2) Además de Jessica L. Darraby y Jerónimo Pérez Roca, Real Legacy anunció otros peritos que testificarían. En cuanto a estos peritos, el Tribunal de Primera Instancia entendió que no habían actuado como consultores y que podían ser utili-zados por la recurrida.


(3) Debemos destacar que el nuevo demandado no había sido traído al pleito hasta ese momento y que, por ende, no ha participado en ninguna de las etapas del proceso. Traer este nuevo demandado al caso, conlleva que se presenten nuevas alegaciones, y que se lleve a cabo un nuevo descubrimiento de prueba, entre otras.


(4) Debemos destacar que, aunque se explican las disposiciones contenidas en la Regla 26(a)(2) de Procedimiento Civil Federal, 28 U.S.C.A., la nueva Regla 23.1 de Procedimiento Civil de 2009, In re Aprobación Rs. Proc. Civil, 176 D.P.R. 673 (2009), vigente el 1 de julio de 2010, también contempla las normas discutidas en este acápite.


(5) La Regla 109 de Evidencia establece que el tribunal determinará las cues-tiones preliminares sobre la capacidad de una persona para ser testigo. In re Aprobación Reglas de Evidencia, 175 D.P.R. 478, 485 (2009). No obstante, ello no limita que las partes puedan presentar evidencia ante el jurado que sea pertinente al valor probatorio o la credibilidad de la evidencia que se admitió. Por otra parte, la Regla 703 de Evidencia dispone que la estipulación que se haga con relación a la califica-ción de una persona como perito, no excluye que las partes puedan presentar eviden-cia sobre el valor probatorio del testimonio pericial. Íd., pág. 43.


(6) Sobre el contrainterrogatorio a los peritos, la Regla 707 de Evidencia, supra, dispone que “toda persona testigo que declare en calidad de perita podrá ser contra-interrogada siempre sobre sus calificaciones como perita, el asunto objeto de su opi-nión pericial y los fundamentos de su opinión”. In re Aprobación Reglas de Evidencia, supra, pág. 533. Por lo tanto, el abogado de la parte contraria podrá demostrar la parcialidad del perito durante el contrainterrogatorio. U.S. v. Kelley, 6 F.Supp.2d 1168, 1183 (D. Kan. 1998); Sears v. Rutishauser, 102 Ill.App.2d 402 (1984).


(7) Destacamos que, aun si adoptáramos la postura de que se deba excluir un testimonio pericial por falta de independencia del perito hacia la parte o el abogado que los consulta, ésta no aplicaría a los hechos de este caso. El hecho de que Jessica L. Darraby y José Pérez Roca hayan participado activamente en varias de deposicio-nes no los convierte en personas dependientes de alguna de las partes de forma que haya que excluir su testimonio. Los peticionarios no han demostrado que Jessica L. Darraby y José Pérez Roca tengan algún interés particular en el resultado del litigio que los convierta en defensores de la causa de Real Legacy. Aunque es cierto que estos peritos recibirán una compensación por el testimonio que proveerán en el tribunal, sus honorarios deben ser satisfechosindependientemente de la parte que pre-valezca en el pleito.